          Case 1:19-cv-03463-PAE Document 13 Filed 03/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                         -v-                                             16 Cr. 317-22 (PAE)
                                                                         19 Civ. 3463 (PAE)
 CARLOS LOPEZ,
                                                                             ORDER
                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has reviewed the parties’ helpful letter regarding the appropriate next steps in

this case, and orders as follows. See Dkt. 687 (“Ltr.”). First, consistent with the direction of the

Second Circuit, the Court construes defendant Carlos Lopez’s untimely August 5, 2019 appeal of

this Court’s May 16, 2019 dismissal of his petition under 28 U.S.C. § 2255 as a motion for an

extension of time to appeal or motion to reopen the time to appeal. See 19 Civ. 3463, Dkts.10–11.

Doing so, the Court finds that such relief is appropriate. Lopez states, and the Government does

not contest, that he did not receive the order denying his § 2255 petition until after his time to file

an appeal had expired. He has thus shown good cause for the untimeliness of his appeal under

Fed. R. App. P. 4(a)(5)(A)(ii). Accordingly, the Court grants Lopez’s motion for an extension of

time to appeal the Court’s May 16, 2019 dismissal. He may pursue that appeal within 14 days of

this order. See Fed. R. App. P. 4(a)(5)(C).

       Second, in light of the Court’s prior dismissal being entirely procedural, and without

prejudice to renewal after the disposition of Lopez’s direct appeal, Lopez instead seeks leave to

re-file his 2019 § 2255 petition. The Government states that it will not oppose that petition on

timeliness grounds if the petition does not raise any new claims. Ltr. at 1. The Court grants

Lopez leave to renew his § 2255 petition.
         Case 1:19-cv-03463-PAE Document 13 Filed 03/16/21 Page 2 of 2




       Third, Florian Miedel, Esq., whom the Court reappointed for the limited purpose of

assisting Lopez with responding to the Second Circuit’s order regarding the timeliness of

Lopez’s appeal, has requested reappointment to assist Lopez’s pursuit of his § 2255 petition.

The Court grants that request, and reappoints Mr. Miedel for the limited purpose of assisting

Lopez with his § 2255 petition.

       Accordingly, assuming that Lopez does not intend to continue his appeal of the Court’s

May 2019 denial of his § 2255 petition, the Court sets the following schedule. Lopez may renew

his § 2255 petition and any brief in support by April 15, 2021. The Government’s response is

due June 1, 2021. Lopez’s reply, if any, is due June 15, 2021.



       SO ORDERED.

                                                           PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: March 16, 2021
       New York, New York




                                                2
